UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) SALVATORE SCHIAVONE, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4497 Date of fiscal year end: 9/30 Date of reporting period: 3/31/13 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared a semiannual report to shareholders for the period ended March 31, 2013 for International Growth Equity Fund. A look at performance Total returns for the period ended March 31, 2013 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Since inception 1 6-months 1-year 5-year 10-year Since inception 1 Class A –0.26 –0.65 — 1.42 3.12 –0.21 –3.20 — 9.08 Class I 2 6.37 1.73 — 3.66 9.12 6.37 8.97 — 24.77 Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charge on Class A shares of 5%. Sales charges are not applicable to Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual until at least 1-31-15 for Class A and Class I shares. Had the fee waivers and expense limitations not been in place, gross expenses would apply. The expense ratios are as follows: Class A Class I Net (%) 1.35 1.10 Gross (%) 2.19 1.69 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. See the following page for footnotes. 6 International Growth Equity Fund | Semiannual report With maximum Without Start date sales charge sales charge Index Class I 2 1-31-07 $12,477 $12,477 $10,808 MSCI World ex-USA Growth Index (gross of foreign withholding taxes on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the United States of America, that have higher than average growth characteristics. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 The Fund is the successor to Turner International Growth Fund (the Predecessor Fund). The performance information shown for Class A shares is the historical performance of the Predecessor Fund’s Investor class shares, which commenced operations on 10-31-08. Periods prior to 10-31-08 represent the performance of the Predecessor Fund’s Institutional class shares, which commenced operations on 1-31-07. Performance for Class A shares for all periods shown has been recalculated to reflect the gross fees and expenses and sales charges of the Fund’s Class A shares, which were first offered on 1-14-13. The performance history of Institutional class shares of the Predecessor Fund was redesignated as that of John Hancock International Growth Equity Fund Class I shares, which were first offered on 1-14-13. 2 For certain types of investors as described in the Fund’s prospectuses. Semiannual report | International Growth Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on October 1, 2012 with the same investment held until March 31, 2013. Account value Ending value Expenses paid during on 10-1-12 on3-31-13 period ended 3-31-13 1 Class A $1,000.00 $1,099.70 $7.07 Class I 1,000.00 1,101.10 5.76 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at March 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 International Growth Equity Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on October 1, 2012, with the same investment held until March 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 10-1-12 on3-31-13 period ended 3-31-13 1 Class A $1,000.00 $1,018.20 $6.79 Class I 1,000.00 1,019.40 5.54 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.35% and 1.10% for Class A and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Semiannual report | International Growth Equity Fund 9 Portfolio summary Top 10 Holdings (22.6% of Net Assets on 3-31-13) Nestle SA 4.2% Diageo PLC 1.8% Roche Holdings AG 3.4% L’Oreal SA 1.7% Toyota Motor Corp. 2.7% BHP Billiton, Ltd. 1.7% Unilever NV 1.9% BT Group PLC 1.7% British American Tobacco PLC 1.9% Japan Tobacco, Inc. 1.6% Sector Composition Consumer Staples 17.7% Information Technology 8.2% Industrials 16.5% Energy 6.9% Consumer Discretionary 13.0% Telecommunication Services 2.6% Financials 13.0% Utilities 0.7% Materials 9.6% Short-Term Investments & Other 2.6% Health Care 9.2% Top 10 Countries United Kingdom 17.9% France 5.0% Switzerland 12.5% Australia 4.8% Japan 12.3% United States 4.0% Canada 7.2% Hong Kong 3.8% Germany 6.3% Brazil 3.7% 1 As a percentage of net assets on 3-31-13. 2 Cash and cash equivalents not included. 3 Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Emerging market countries may experience higher inflation, interest rates and unemployment as well as greater social, economic, regulatory and political uncertainties than more developed countries. Growth stocks may be subject to greater price fluctuations because their prices tend to place greater emphasis on earnings expectations. Currency transactions are impacted by fluctuations in exchange rates, which may adversely affect the U.S. dollar value of a Fund’s investments. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectus. 10 International Growth Equity Fund | Semiannual report Fund’s investments As of 3-31-13 (unaudited) Shares Value Common Stocks 97.4% (Cost $27,949,866) Argentina 1.0% MercadoLibre, Inc. 3,430 331,201 Australia 4.8% BHP Billiton, Ltd. 16,390 560,866 CSL, Ltd. 8,290 513,369 Rio Tinto, Ltd. 8,300 495,919 Brazil 3.7% Banco do Brasil SA 24,240 328,438 Companhia de Bebidas das Americas, ADR 7,310 309,432 Cosan SA Industria e Comercio 13,800 308,404 Embraer SA 28,741 255,728 Canada 7.2% Canadian Pacific Railway, Ltd. 3,480 454,043 Enbridge, Inc. 10,930 508,923 Goldcorp, Inc. 9,890 332,766 Lululemon Athletica, Inc. (I) 3,960 246,906 Silver Wheaton Corp. 9,160 286,743 Suncor Energy, Inc. 17,340 519,594 China 1.7% Tencent Holdings, Ltd. 10,040 319,736 Want Want China Holdings, Ltd. 159,690 245,005 Denmark 1.4% Novo Nordisk A/S, Class B 2,790 455,441 France 5.0% L’Oreal SA 3,615 573,591 LVMH Moet Hennessy Louis Vuitton SA 1,818 312,326 Remy Cointreau SA 2,090 241,667 Schneider Electric SA 6,980 510,537 Germany 6.3% Adidas AG 4,908 509,612 BASF SE 6,050 530,073 GEA Group AG 15,440 509,288 Linde AG 2,740 509,698 See notes to financial statements Semiannual report | International Growth Equity Fund 11 Shares Value Hong Kong 3.8% AIA Group, Ltd. 109,732 479,558 Beijing Enterprises Holdings, Ltd. 40,880 315,250 China Resource Power Holdings, Ltd. 81,510 244,867 Yuexiu Transport Infrastructure, Ltd. 378,920 198,593 Ireland 1.6% Experian PLC 29,967 521,162 Italy 1.4% Salvatore Ferragamo Italia SpA 17,187 476,214 Japan 12.3% FANUC Corp. 3,120 480,000 Hitachi, Ltd. 87,940 512,889 Honda Motor Company, Ltd. 12,290 473,576 Japan Tobacco, Inc. 16,860 539,617 Komatsu, Ltd. 17,280 412,409 Mitsui Fudosan Company, Ltd. 16,620 474,111 Murata Manufacturing Company, Ltd. 3,250 245,584 Toyota Motor Corp. 17,270 890,035 Mexico 0.8% Concentradora Fibra Hotelera Mexicana SA de CV 163,170 273,132 Netherlands 3.1% NXP Semiconductor NV (I) 12,350 373,711 Unilever NV 15,330 628,442 Norway 1.3% Petroleum Geo-Services ASA 28,470 441,027 Panama 1.1% Copa Holdings SA, Class A 3,040 363,614 Philippines 1.4% Metro Pacific Investments Corp. 1,690,861 230,797 Metropolitan Bank & Trust Company 80,850 231,515 Russia 1.0% Magnit OJSC, GDR (I) 5,220 235,683 Sberbank of Russia, ADR 2,860 36,465 Sberbank of Russia, ADR (London Exchange) 5,310 68,210 South Korea 1.5% Samsung Electronics Company, Ltd. 370 503,941 Spain 1.2% Inditex SA 2,897 386,067 Sweden 3.0% Assa Abloy AB, Series B 13,100 535,833 Swedbank AB, Class A (L) 20,043 456,664 Switzerland 12.5% Cie Financiere Richemont SA 5,810 456,729 Credit Suisse Group AG (I) 12,425 327,914 Nestle SA 18,926 1,369,221 Roche Holdings AG 4,730 1,104,328 12 International Growth Equity Fund | Semiannual report See notes to financial statements Shares Value Switzerland (continued) STMicroelectronics NV 50,588 $389,597 Wolseley PLC 8,812 440,386 Turkey 1.0% Turkcell Iletisim Hizmetleri AS, ADR (I) 19,580 325,811 United Kingdom 17.9% BG Group PLC 27,760 476,551 British American Tobacco PLC 11,430 611,993 BT Group PLC 128,770 542,584 Countrywide PLC (I) 84,436 500,355 Diageo PLC 19,000 598,290 Esure Group PLC (I) 74,030 337,455 GlaxoSmithKline PLC 20,540 480,772 Intercontinental Hotels Group PLC 17,213 526,270 Rexam PLC 52,640 422,127 Rolls-Royce Holdings PLC 23,330 400,894 Rolls-Royce Holdings PLC, C Shares (I) 2,500,400 3,799 SABMiller PLC (I) 8,340 439,231 Standard Chartered PLC 19,962 517,116 United States 1.4% Catamaran Corp. (I) 8,720 462,422 Yield (%) Shares Value Securities Lending Collateral 1.3% (Cost $424,801) John Hancock Collateral Investment Trust (W) 0.2481 (Y) 42,445 424,818 Short-Term Investments 1.6% (Cost $531,848) Money Market Funds 1.6% State Street Institutional Treasury Plus Money Market Fund 0.0241 (Y) 531,848 531,848 Total investments (Cost $28,906,515) † 100.3% Other assets and liabilities, net (0.3%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts GDR Global Depositary Receipt (I) Non-income producing security. (L) A portion of this security is on loan as of 3-31-13. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 3-31-13. See notes to financial statements Semiannual report | International Growth Equity Fund 13 † At 3-31-13, the aggregate cost of investment securities for federal income tax purposes was $29,626,230. Net unrealized appreciation aggregated $3,262,553, of which $3,550,040 related to appreciated investment securities and $287,487 related to depreciated investment securities. The Fund had the following sector composition as a percentage of net assets on 3-31-13: Consumer Staples 17.7% Industrials 16.5% Consumer Discretionary 13.0% Financials 13.0% Materials 9.6% Health Care 9.2% Information Technology 8.2% Energy 6.9% Telecommunication Services 2.6% Utilities 0.7% Short-Term Investments & Other 2.6% 14 International Growth Equity Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Financial statements Statement of assets and liabilities 3-31-13 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $28,481,714), including $410,274 of securitiesloaned $32,463,965 Investments in affiliated issuers, at value (Cost $424,801) 424,818 Total investments, at value (Cost $28,906,515) Cash 193,439 Foreign currency, at value (Cost $40,936) 40,883 Receivable for fund sharessold 21,146 Dividends and interestreceivable 126,738 Receivable for securities lendingincome 2,301 Receivable due fromadvisor 6,499 Other receivables and prepaidexpenses 2,722 Totalassets Liabilities Payable for fund sharesrepurchased 24,536 Payable upon return of securitiesloaned 424,800 Payable toaffiliates Accounting and legal servicesfees 410 Transfer agentfees 3,063 Other liabilities and accruedexpenses 29,107 Totalliabilities Netassets Net assets consistof Paid-incapital $29,469,720 Undistributed net investmentincome 127,777 Accumulated net realized gain (loss) on investments and foreign currencytransactions (778,790) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 3,981,888 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($4,572,647 ÷ 387,993shares) $11.79 Class I ($28,227,948 ÷ 2,382,642shares) $11.85 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 1 $12.41 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. See notes to financial statements Semiannual report | International Growth Equity Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 3-31-13 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Dividends $477,911 Securitieslending 2,301 Interest 78 Less foreign taxeswithheld (25,820) Total investmentincome Expenses Investment managementfees 133,735 Distribution and servicefees 7,524 Accounting and legal servicesfees 10,758 Transfer agentfees 15,291 Trustees’fees 1,069 State registrationfees 13,370 Printing andpostage 6,830 Professionalfees 21,286 Custodianfees 39,342 Registration and filingfees 14,800 Other 2,580 Totalexpenses Less expensereductions (86,185) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 1,416,247 Foreign currencytransactions (18,889) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers 1,426,218 Investments in affiliatedissuers 17 Translation of assets and liabilities in foreigncurrencies 267 Net realized and unrealizedgain Increase in net assets fromoperations 16 International Growth Equity Fund | Semiannual report See notes to financial statements F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 3-31-13 ended (Unaudited) 9-30-12 Increase (decrease) in netassets Fromoperations Net investmentincome $274,070 $162,480 Net realized gain(loss) 1,397,358 (1,452,847) Change in net unrealized appreciation(depreciation) 1,426,502 3,859,223 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (38,207) — ClassI (231,228) — Totaldistributions — From Fund sharetransactions Totalincrease Netassets Beginning ofperiod 29,576,536 10,924,060 End ofperiod Undistributed net investmentincome See notes to financial statements Semiannual report | International Growth Equity Fund 17 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 3-31-13 9-30-12 3 9-30-11 3 9-30-10 3 9-30-09 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 5 0.09 0.08 0.05 0.05 0.07 Net realized and unrealized gain (loss) oninvestments 0.98 1.54 (0.20) 1.23 2.01 Total from investmentoperations Lessdistributions From net investmentincome (0.07) — (0.07) (0.13) (0.11) Net asset value, end ofperiod Total return (%) 6 7 Ratios and supplementaldata Net assets, end of period (inmillions) $5 $6 $5 — 8 — 8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.95 9 2.15 2.46 4.15 5.59 9 Expenses net of fee waivers andcredits 1.35 9 1.35 1.35 1.35 1.29 9 Net investmentincome 1.40 9 0.78 0.44 0.61 1.14 9 Portfolio turnover (%) 89 138 210 120 139 1 Six months ended 3-31-13.Unaudited. 2 After the close of business on 1-11-13, holders of Investor Class shares of the former Turner International Growth Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock International Growth Equity Fund. These shares were first offered on 1-14-13. Additionally, the accounting and performance history of the Investor Class shares of the Predecessor Fund was redesignated as that of John Hancock International Growth Equity Fund ClassA. 3 Audited by previous independent registered public accountingfirm. 4 Commenced operations on 10-31-08. 5 Based on the average daily sharesoutstanding. 6 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 7 Notannualized. 8 Less than $500,000. 9 Annualized. 18 International Growth Equity Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 3-31-13 9-30-12 3 9-30-11 3 9-30-10 3 9-30-09 3 9-30-08 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 4 0.10 0.11 0.08 0.04 0.08 0.12 Net realized and unrealized gain (loss) oninvestments 0.99 1.54 (0.19) 1.26 (0.07) (3.87) Total from investmentoperations Lessdistributions From net investmentincome (0.10) — (0.09) (0.13) (0.11) (0.02) From net realizedgain — (0.10) Totaldistributions — Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) $28 $23 $6 $5 $4 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.64 7 1.90 2.41 3.93 5.24 3.05 Expenses net of fee waivers andcredits 1.10 7 1.10 1.10 1.10 1.10 1.10 8 Net investmentincome 1.81 7 1.03 0.70 0.51 1.31 1.10 Portfolio turnover (%) 89 138 210 120 139 245 1 Six months ended 3-31-13.Unaudited. 2 After the close of business on 1-11-13, holders of Institutional Class shares of the former Turner International Growth Fund (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock International Growth Equity Fund. These shares were first offered on 1-14-13. Additionally, the accounting and performance history of the Institutional Class shares of the Predecessor Fund was redesignated as that of John Hancock International Growth Equity Fund ClassI. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 6 Notannualized. 7 Annualized. 8 Excluding fees paid indirectly, the ratio of net expenses to average net assets would have been 1.11%. See notes to financial statements Semiannual report | International Growth Equity Fund 19 Notes to financial statements (unaudited) Note 1 — Organization John Hancock International Growth Equity Fund (the Fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered by the Fund are detailed in the Statement of assets and liabilities. Class A is open to all investors. Class I shares are offered to institutions and certain investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. The Fund is the accounting and performance successor of the Turner International Growth Fund (the Predecessor Fund). At the close of business on January 11, 2013, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
